Exhibit 10.2

 

HMS HOLDINGS CORP.

2016 OMNIBUS INCENTIVE PLAN

 

 

SECTION  1.              Purpose

 

The purpose of the HMS Holdings Corp. 2016 Omnibus Incentive Plan (the “Plan”)
is to furnish a material incentive to employees and non-employee Directors of
the Company and its subsidiaries by making available to them the benefits of a
larger common stock ownership in the Company through stock options and awards.
It is believed that these increased incentives stimulate the efforts of
employees and non-employee Directors towards the continued success of the
Company and its affiliates, as well as assist in the recruitment of new
employees and non-employee Directors.

 

SECTION  2.              Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)     “Affiliate” shall mean any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.

 

(b)     “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Performance Share, Performance Unit,
Dividend Equivalent or any other right, interest or option relating to Shares
granted pursuant to the provisions of the Plan.

 

(c)     “Award Agreement” shall mean any written or electronic agreement,
contract or other instrument or document evidencing any Award granted by the
Committee hereunder, which in the sole and absolute discretion of the Committee
may, but need not, be signed or acknowledged by the Company and the Participant.

 

(d)     “Award Period” shall have the meaning set forth in Section 9 of the
Plan.

 

(e)     “Board” shall mean the Board of Directors of the Company.

 

(f)      “Change in Control” shall mean the occurrence of any of the following
events:

 

(i) the acquisition by a Person or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person or group beneficially owns
(within the meaning of Rule 13d-3 under the Exchange Act) 50.01% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection any acquisition directly from the
Company will not be a Change in Control, nor will any acquisition by any
individual, entity, or group pursuant to a Business Combination (as defined
below) that complies with subclauses (x) and (y) of clause (ii) of this
definition;

 

(ii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all (i.e., in excess of 85%) of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include a
corporation that as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively, immediately prior to such Business Combination and (y)
no Person beneficially owns, directly or indirectly, 50.01% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

 



 

 

(iii) a change in the composition of the Board that results, during any one year
period, in the Continuing Directors (as defined below) no longer constituting a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the Effective
Date or (y) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office after the Effective Date occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board;

 

provided that, solely with respect to an Award that constitutes “deferred
compensation” subject to Section 409A of the Code (“Section 409A”) and that is
payable on account of a Change in Control (including any installments or stream
of payments that are accelerated on account of a Change in Control), a Change in
Control shall occur only if such event also constitutes a “change in the
ownership”, “change in effective control”, and/or a “change in the ownership of
a substantial portion of assets” of the Company as those terms are defined under
Treasury Regulation §1.409A-3(i)(5), but only to the extent necessary to
establish a time or form of payment that complies with Section 409A, without
altering the definition of Change in Control for purposes of determining whether
a Participant’s rights to such Award become vested or otherwise unconditional
upon the Change in Control.

 

(g)     “Change in Control Price” means, with respect to a Share, (i) if the
Change in Control is the result of a tender or exchange offer or a corporate
transaction, the price per such Share paid in such tender or exchange offer or
corporate transaction; or (ii) if the Change in Control is not the result of a
tender or exchange offer or a corporate transaction, the Fair Market Value per
Share on the date of the Change in Control. To the extent the consideration paid
in any such transaction described above consists in full or in part of
securities or other noncash consideration, the value of such securities or other
noncash consideration shall be determined in the sole discretion of the
Committee.

 

(h)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

 

(i)       “Committee” shall mean the Compensation Committee of the Board or such
other persons or committee or subcommittee to which it has delegated any
authority, as may be appropriate.

 

(j)      “Company” shall mean HMS Holdings Corp., a Delaware corporation.

 

(k)     “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

 

(l)       “Director” shall mean a member of the Board.

 

(m)   “Dividend Equivalent” shall mean an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding Shares.

 

(n)     “Effective Date” shall mean June 23, 2016, the date this Plan is
effective.

 



 2 

 

(o)     “Employee” shall mean any employee of the Company or any Affiliate. For
any and all purposes under this Plan, the term “Employee” shall not include a
person hired as an independent contractor, leased employee, consultant or a
person otherwise designated by the Committee, the Company or an Affiliate at the
time of hire as not eligible to participate in or receive benefits under the
Plan or not on the payroll, even if such ineligible person is subsequently
determined to be a common law employee of the Company or an Affiliate or
otherwise an employee by any governmental or judicial authority. Unless
otherwise determined by the Committee in its sole discretion, for purposes of
the Plan, an Employee shall be considered to have terminated employment or
services and to have ceased to be an Employee if his or her employer ceases to
be an Affiliate, even if he or she continues to be employed by such employer.

 

(p)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(q)     “Fair Market Value” shall mean, with respect to Shares, as of any date,
the closing price of the Shares as reported on the NASDAQ Global Select Market
for that date or, if no such prices are reported for that date, the closing
price on the next preceding date for which such prices were reported, unless
otherwise determined by the Committee. The Board or the Committee can substitute
a particular time of day or other measure of “closing sale price” if appropriate
because of exchange or market procedures or can, in its sole discretion, use
weighted averages either on a daily basis or such longer period as complies with
Section 409A.

 

(r)      “Incentive Stock Option” shall mean an Option granted under Section 6
that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.

 

(s)      “Nonqualified Stock Option” shall mean either an Option granted under
Section 6 that is not intended to be an Incentive Stock Option or an Incentive
Stock Option that has been disqualified.

 

(t)      “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

 

(u)     “Participant” shall mean an Employee or a non-employee Director who is
selected by the Committee or the Board from time to time in their sole
discretion to receive an Award under the Plan.

 

(v)     “Performance Award” shall have the meaning set forth in Section 9 of the
Plan.

 

(w)    “Performance Goals” shall have the meaning set forth in Section 9 of the
Plan.

 

(x)     “Performance Period” shall mean that period established by the Committee
at the time any Performance Award is granted or at any time thereafter during
which any performance goals specified by the Committee with respect to such
Award are to be measured.

 

(y)     “Performance Shares” shall have the meaning set forth in Section 9 of
the Plan.

 

(z)     “Performance Units” shall have the meaning set forth in Section 9 of the
Plan.

 

(aa) “Person” shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.

 

(bb) “Prior Plan” shall mean the Company’s Fourth Amended and Restated 2006
Stock Plan, as amended, and the HDI Holdings, Inc. Amended 2011 Stock Option and
Stock Issuance Plan.



(cc)  “Restricted Period” shall have the meaning set forth in Section 8 of the
Plan.

 

(dd) “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including, without limitation, any restriction on the right to vote such Share,
and the right to receive any cash dividends), which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

(ee)  “Restricted Stock Award” shall mean an award of Restricted Stock under
Section 8.

 



 3 

 

(ff)   “Restricted Stock Unit” shall mean a unit that is valued by reference to
a Share, which value may be paid to the Participant by delivery of cash, Shares
or such other property as the Committee shall determine and with such
restrictions as the Committee, in its sole discretion, may impose and which may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

(gg)  “Restricted Stock Unit Award” shall mean an award of Restricted Stock
Units under Section 8.

 

(hh) “Section 16 Participant” shall have the meaning set forth in Section 16 of
the Plan.

 

(ii)     “Shares” shall mean the shares of common stock of the Company.

 

(jj)    “Spread” shall have the meaning set forth in Section 7 of the Plan.

 

(kk) “Stock Appreciation Right” shall have the meaning set forth in Section 7 of
the Plan.

 

(ll)     “Substitute Award” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, in each case by a company acquired by the Company or any Subsidiary or
with which the Company or any Affiliate combines.

 

SECTION 3.              Administration

 

The Plan shall be administered by the Committee. The Committee shall have full
power and authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or
the Committee, to (a) select the Employees and directors of the Company and its
Affiliates to whom Awards may from time to time be granted hereunder;
(b) determine the type or types of Award to be granted to each Participant
hereunder; (c) determine the number of Shares to be covered by or relating to
each Award granted hereunder; (d) determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder
including, but not limited to, the exercise price, grant price, or purchase
price, any performance goals, any restrictions or limitations on the Award, any
schedule for vesting, lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, and any
provisions related to clawback or recoupment with respect to an Award, based in
each case on such considerations as the Committee in its sole discretion
determines; (e) determine whether, to what extent and under what circumstances
Awards may be settled in cash, Shares or other property or canceled or
suspended; (f) determine whether, to what extent, and under what circumstances
payment of cash, Shares, other property and other amounts payable with respect
to an Award made under the Plan shall be deferred either automatically or at the
election of the Participant in a manner consistent with Section 409A of the
Code; (g) interpret and administer the Plan and any instrument or agreement
entered into under the Plan; (h) establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (i) make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan. The
Committee may, in its sole and absolute discretion, and subject to the
provisions of the Plan, from time to time delegate any or all of its authority
to administer the Plan to any other persons or committee as it deems necessary
or appropriate for the proper administration of the Plan, except that no such
delegation shall be made in the case of Awards intended to be qualified under
Section 162(m) of the Code or Rule 16b-3 of the Exchange Act. The decisions of
the Committee shall be final, conclusive and binding with respect to the
interpretation and administration of the Plan and any grant made under it. The
Committee shall make, in its sole discretion, all determinations arising in the
administration, construction or interpretation of the Plan and Awards under the
Plan, including the right to construe disputed or doubtful Plan or Award terms
and provisions, and any such determination shall be conclusive and binding on
all persons, except as otherwise provided by law. A majority of the members of
the Committee may determine its actions and fix the time and place of its
meetings. The Board may act in place of the Committee other than with respect to
Awards intended to constitute “performance-based compensation” under Section
162(m) of the Code.

 

Except as provided in Section 12, the Committee shall be authorized to make
adjustments in Performance Award criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem desirable to carry it into effect. In the event
that the Company shall assume outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee may,
in its discretion, make such adjustments in the terms of Awards under the Plan
as it shall deem appropriate.

 

 4 

 



SECTION 4.              Shares Subject to the Plan

 

(a)     Subject to adjustment as provided in Section 4(c), a total of 8,800,000
Shares shall be authorized for Awards granted under the Plan, less one (1) Share
for every one (1) Share subject to an option or stock appreciation right granted
under the Prior Plan after February 29, 2016 and 1.7 Shares for every one (1)
Share subject to Awards other than options and stock appreciation rights granted
under the Prior Plan after February 29, 2016. Any Shares that are subject to
Options or Stock Appreciation Rights shall be counted against this limit as one
(1) Share for every one (1) Share granted, and any Shares that are subject to
Awards other than Options or Stock Appreciation Rights shall be counted against
this limit as 1.7 Shares for every one (1) Share granted. After the Effective
Date of the Plan, no awards may be granted under the Prior Plan.

 

(b)     Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued Shares, treasury Shares or Shares purchased in the open
market or otherwise.

 

(c)     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, special cash dividend, stock split, reverse
stock split, spin-off or similar transaction or other change in corporate
structure affecting the Shares, the equitable adjustments and other
substitutions shall be made to the Plan and to Awards as the Committee, in its
sole discretion, deems necessary, including, without limitation, such
adjustments in the aggregate number, class and kind of securities that may be
delivered under the Plan, in the aggregate or to any one Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate in its sole discretion; provided, however, that the
number of Shares subject to any Award shall always be a whole number and further
provided that in no event may any change be made to an Incentive Stock Option
which would constitute a modification within the meaning of Section 424(h)(3) of
the Code.

 

(d)     Any Shares that are not purchased or awarded under an Award that has
terminated or lapsed or has been forfeited, either by its terms or pursuant to
the exercise, in whole or in part, of an Award granted under the Plan and any
Shares that are withheld by the Company to satisfy the tax withholding
obligation for Awards other than Options or Stock Appreciation Rights may be
used for the further grant of Awards. In addition, if Shares under an Award are
not issued because the Award is settled in cash, the Shares may be used for the
further grant of Awards. Shares under this subsection that may be used for the
further grant of Awards shall be added back as one (1) Share if the Shares were
subject to Options or Stock Appreciation Rights, and (ii) as 1.7 Shares if the
Shares were subject to Awards other than Options or Stock Appreciation Rights.
For purposes of determining the number of Shares that are again available for
further grants of Awards under this subsection, the term “Award” includes any
Prior Plan awards that are outstanding after February 29, 2016 and the term
“Options or Stock Appreciation Rights” includes any Prior Plan options and stock
appreciation rights that are outstanding after February 29, 2016.

 

(e)     Notwithstanding anything to the contrary, the following Shares shall not
be added to the maximum share limitations described above: (i) Shares tendered
or withheld by the Company in payment of the exercise price of an Option;
(ii) Shares withheld by the Company to satisfy the tax withholding obligations
for Options or Stock Appreciation Rights; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with its stock settlement
on exercise thereof; and (iv) Shares reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of an Option. Stock
Appreciation Rights that may only be settled in cash will not reduce the number
of Shares available for award under the Plan. For purposes of determining the
number of Shares that will not again be available for further grants of Awards
under this subsection, the term “Options or Stock Appreciation Rights” includes
any Prior Plan options and stock appreciation rights that are outstanding after
February 29, 2016.

 

(f)      To the extent consistent with the requirements of Section 422 of the
Code and regulations thereunder with respect to Shares available for Incentive
Stock Options, and with other applicable legal requirements (including
applicable stock exchange requirements), Shares issued under awards of an
acquired company that are converted, replaced, or adjusted in connection with
the acquisition will not reduce the number of Shares available for Awards under
the Plan.

 



 5 

 

(g)     The maximum number of Shares subject to Awards granted during a single
fiscal year to any non-employee Director, taken together with any cash fees paid
to such non-employee Director during the fiscal year, shall not exceed $500,000
in total value (calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes). The Committee may
make exceptions to this limit for a non-executive chair of the Board or, in
extraordinary circumstances, for other individual non-employee Directors, as the
Committee may determine in its discretion, provided that the non-employee
Director receiving such additional compensation may not participate in the
decision to award such compensation.

 

(h)     Substitute Awards shall not reduce the Shares authorized for grant under
the Plan, nor shall Shares subject to a Substitute Award be added to the Shares
available for Awards under the Plan as provided in Section 4(a) above.
Additionally, in the event that a company acquired by the Company or any
subsidiary or with which the Company or any subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan (and Shares subject to such Awards
shall not be added to the Shares available for Awards under the Plan as provided
in Section 4(a) above); provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not Employees or non-employee Directors of the
Company prior to such acquisition or combination.

 

SECTION 5.              Eligibility

 

Any Employee or non-employee Director shall be eligible to be selected as a
Participant; provided, however, that Incentive Stock Options shall only be
awarded to Employees of the Company, or a parent or subsidiary, within the
meaning of Section 422 of the Code.

 

SECTION 6.              Stock Options

 

Options may be granted hereunder to any Participant, either alone or in addition
to other Awards granted under the Plan and shall be subject to the following
terms and conditions:

 

(a)     Option Price.  Other than in connection with Substitute Awards, the
option price per Share shall be not less than the Fair Market Value of the
Shares on the date the Option is granted.

 

(b)     Period of Stock Option.  The period of each Option shall be fixed by the
Committee, provided that the period for all Options shall not exceed ten years
from the grant date. The Committee may, subsequent to the granting of any
Option, extend the term thereof, but in no event shall the extended term exceed
ten years from the original grant date. Notwithstanding the foregoing, in the
event that on the last business day of the term of an Option (other than an
Incentive Stock Option) (i) the exercise of the Option is prohibited by
applicable law or (ii) Shares may not be purchased or sold by certain employees
or directors of the Company due to the “black-out period” of a Company policy or
a “lock-up” agreement undertaken in connection with an issuance of securities by
the Company, the Committee may provide that the term of the Option shall be
extended but not beyond a period of thirty (30) days following the end of the
legal prohibition, black-out period or lock-up agreement and provided further
that no extension will be made if the option price of such Option at the date
the initial term would otherwise expire is below the Fair Market Value unless
such extension is permitted by Section 409A.

 

(c)     Exercise of Option and Payment Therefore.  No Shares shall be issued
until full payment of the option price has been made. The option price may be
paid in cash or, if the Committee determines, by the Participant tendering
Shares or by the Company withholding Shares otherwise issuable in connection
with the exercise of the Option, a combination of cash and Shares, or through a
cashless exercise procedure that allows Participants to sell immediately some or
all of the Shares underlying the exercised portion of the Option in order to
generate sufficient cash to pay the option price. If the Committee approves the
use of Shares as a payment method, the Committee shall establish such conditions
as it deems appropriate for the use of common stock to exercise an Option.
Options awarded under the Plan shall be exercised through such procedure or
program as the Committee may establish or define from time to time, which may
include a designated broker that must be used in exercising such Options.

 



 6 

 

(d)     First Exercisable Date.  The Committee shall determine how and when
Shares covered by an Option may be purchased. The Committee may establish
waiting periods, the dates on which Options become exercisable or “vested” and,
subject to subsection (b) of this section, exercise periods. The Committee may
accelerate the exercisability of any Option or portion thereof.

 

(e)     Termination of Participant’s Employment or Service.  Unless determined
otherwise by the Committee, upon the termination of a Participant’s employment
or service (for any reason other than gross misconduct), Option exercise
privileges shall be limited to the Shares that were immediately exercisable at
the date of such termination. The Committee, however, in its discretion, may
provide that any Options outstanding but not yet exercisable upon the
termination of a Participant’s employment or service may become exercisable in
accordance with a schedule determined by the Committee. Such Option exercise
privileges shall expire unless exercised within such period of time after the
date of termination of employment or service as may be established by the
Committee, but in no event later than the expiration date of the Option.

 

(f)      Termination Due to Misconduct.  If a Participant’s employment or Board
service is terminated for gross misconduct, as determined by the Company, all
rights under his or her Options shall expire upon the date of such termination.

 

(g)     Limits on Incentive Stock Options.  Except as may otherwise be permitted
by the Code, an Employee may not receive a grant of Incentive Stock Options for
Shares that would have an aggregate Fair Market Value in excess of $100,000 (or
such other amount as the Internal Revenue Service may decide from time to time),
determined as of the time that the Incentive Stock Option is granted, that would
be exercisable for the first time by such person during any calendar year. If
any grant is made in excess of the limits provided in the Code, such grant shall
automatically become a Nonqualified Stock Option. In no event will Incentive
Stock Options be granted to any Participant who owns more than ten percent of
the stock of the Company within the meaning of Section 422 of the Code. Solely
for purposes of determining whether Shares are available for the grant of
Incentive Stock Options under the Plan, the maximum aggregate number of Shares
that may be issued pursuant to Incentive Stock Options granted under the Plan
shall be 8,800,000 Shares as of the Effective Date, subject to adjustment as
provided in Section 4(c) and (f) (and shareholder approval of the Plan) to the
extent consistent with the requirements of Section 422 of the Code and
regulations thereunder, and reduced by Shares subject to any Awards granted
under the Prior Plan after February 29, 2016.

 

(h)     No Dividend Equivalents.  Anything in the Plan to the contrary
notwithstanding, no dividends or Dividend Equivalents may be paid on Options.

 

SECTION 7.              Stock Appreciation Rights

 

The Committee may, in its discretion, grant a right to receive the appreciation
in the Fair Market Value of Shares (“Stock Appreciation Right”). Such Stock
Appreciation Right shall be subject to the following terms and conditions and
such other terms and conditions as the Committee may prescribe:

 

(a)     Time and Period of Grant.   The period for exercise of the Stock
Appreciation Right shall be set by the Committee. The period of each Stock
Appreciation Right shall be fixed by the Committee, provided that the period for
all Stock Appreciation Rights shall not exceed ten years from the grant date.
Notwithstanding the foregoing, in the event that on the last business day of the
term of a Stock Appreciation Right (x) the exercise of the Stock Appreciation
Right is prohibited by applicable law or (y) Shares may not be purchased or sold
by certain employees or directors of the Company due to the “black-out period”
of a Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the Committee may provide that the term
of the Stock Appreciation Right shall be extended but not beyond a period of
thirty (30) days following the end of the legal prohibition, black-out period or
lock-up agreement and provided further that no extension will be made if the
grant price of such Stock Appreciation Right at the date the initial term would
otherwise expire is below the Fair Market Value unless such extension is
permitted by Section 409A.

 



 7 

 

(b)     Value of Stock Appreciation Right.  Other than in connection with a
Substitute Award, a Stock Appreciation Right shall have a grant price per Share
of not less than the Fair Market Value of one Share on the date of grant or, if
applicable, on the date of grant of an Option with respect to a Stock
Appreciation Right granted in exchange for or in tandem with, but subsequent to,
the Option (subject to the requirements of Section 409A of the Code). A
Participant who is granted a Stock Appreciation Right will receive upon exercise
of the Stock Appreciation Right an amount equal to the excess of the Fair Market
Value of the Shares on the date the election to surrender such Stock
Appreciation Right is received by the Company, in accordance with exercise
procedures established by the Company, over the Fair Market Value of the Shares
on the date of grant multiplied by the number of Shares covered by the grant of
the Stock Appreciation Right. Notwithstanding the foregoing, in its sole
discretion the Committee at the time it grants a Stock Appreciation Right may
provide that the Spread covered by such Stock Appreciation Right may not exceed
a specified amount.

 

(c)     Payment of Stock Appreciation Right.  Payment of a Stock Appreciation
Right shall be in the form of Shares, cash or any combination of Shares and
cash. The form of payment upon exercise of such a right shall be determined by
the Committee either at the time of grant of the Stock Appreciation Right or at
the time of exercise of the Stock Appreciation Right.

 

(d)     No Dividend Equivalents.  Anything in the Plan to the contrary
notwithstanding, no dividends or Dividend Equivalents may be paid on Stock
Appreciation Rights.

 

SECTION 8.              Restricted Stock Awards and Restricted Stock Unit Awards

 

The Committee may make Restricted Stock Awards and Restricted Stock Unit Awards
to a Participant, which Awards shall be subject to the following terms and
conditions and such other terms and conditions as the Committee may prescribe:

 

(a)     Requirement of Employment or Board Membership.  A Participant who is
granted a Restricted Stock Award or Restricted Stock Unit Award must remain an
Employee or a Director of the Company during a period designated by the
Committee (“Restricted Period”) in order to vest in or receive the Shares, cash
or combination thereof under the Restricted Stock Award or Restricted Stock Unit
Award. If the Participant ceases being an Employee or a Director of the Company
prior to the end of the Restricted Period, the Restricted Stock Award or
Restricted Stock Unit Award shall terminate and any Shares subject to a
Restricted Stock Award shall be returned immediately to the Company, provided
that the Committee may, at the time of the grant, provide for the employment or
Board membership restriction to lapse with respect to a portion or portions of
the Restricted Stock Award or Restricted Stock Unit Award at different times
during the Restricted Period. The Committee may, in its discretion, also provide
for such complete or partial exceptions to the employment or Board membership
restriction as it deems equitable.

 

(b)     Restrictions on Transfer and Legend on Stock Certificates.  During the
Restricted Period, the Participant may not sell, assign, transfer, pledge or
otherwise dispose of the Restricted Stock Award or Restricted Stock Unit Award,
including but not limited to any Shares. Any certificate for Shares issued
hereunder shall contain a legend giving appropriate notice of the restrictions
in the Award.

 

(c)     Escrow Agreement.  The Committee may require the Participant to enter
into an escrow agreement providing that any certificates representing the
Restricted Stock Award will remain in the physical custody of an escrow holder
until all restrictions are removed or expire.

 

(d)     Lapse of Restrictions.  All restrictions imposed under the Restricted
Stock Award or Restricted Stock Unit Award shall lapse upon the expiration of
the Restricted Period if the conditions as to employment or Board membership set
forth above have been met. The Participant shall then be entitled to have the
legend removed from any certificates for Restricted Stock. Restricted Stock
Awards and Restricted Stock Unit Awards may be paid in the form of Shares, cash
or any combination of Shares and cash as determined by the Committee. The
Committee may establish rules and procedures to permit a Participant to defer
recognition of income upon the expiration of the Restricted Period.

 



 8 

 

(e)     Dividends and Dividend Equivalents.  Restricted Stock will accrue
ordinary cash dividends, unless the Board or the Committee determines otherwise
and applicable law permits such nonaccrual. Participants holding shares of
Restricted Stock will only be entitled to such cash dividends if specifically
provided in the Restricted Stock agreement, will only receive the dividends if
and when the Restricted Stock vests, and will then receive dividends only
prospectively unless the Board, Committee, or the Restricted Stock agreement
provides for the payment of prior dividends upon or after vesting. Any dividend
payment will be made no later than the latest of the end of the calendar year in
which the dividends are paid to shareholders of that class of stock, the 15th
day of the third month following the date the dividends are paid to shareholders
of that class of stock, or the 15th day of the third month following the date on
which the Restricted Stock to which the dividends pertain vests. If any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the shares, cash or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. To the extent provided by the Board or the
Committee, in its sole discretion, a grant of Restricted Stock Units may provide
Participants with the right to Dividend Equivalents. Dividend Equivalents may be
settled in cash and/or shares of Common Stock and will be subject to the same
vesting conditions and restrictions on transfer and forfeitability as the
Restricted Stock Units with respect to which paid, as determined by the Board or
the Committee in its sole discretion. Any Dividend Equivalent payments will be
made no later than the latest of the end of the calendar year in which the
dividends are paid to shareholders of the class of stock underlying the
Restricted Stock Units, the 15th day of the third month following the date the
dividends are paid to shareholders of that class of stock, or the 15th day of
the third month following the date on which the Restricted Stock Unit to which
the dividends pertain vests, absent a further deferral that complies with
Section 409A of the Code.

 

(f)      Performance Goals.  The Committee may, but is not required to, issue
Restricted Stock Awards or Restricted Stock Unit Awards under Section 9 as
“performance-based compensation” as that term is used in Section 162(m) of the
Code. Any such Restricted Stock Award or Restricted Stock Unit Award intended to
be “performance-based compensation” shall be conditioned on the achievement of
one or more Performance Goals (as defined in Section 9(a)), to the extent
required by Section 162(m).

 

(g)     Vesting.  The restrictions on each Restricted Stock Award or Restricted
Stock Unit Award will lapse at such time or times, and on such conditions, as
the Committee may specify.

 

SECTION 9.              Performance Awards

 

The Committee may grant Awards denominated in Shares (“Performance Shares”), or
denominated in dollars (“Performance Units”) if the performance of the Company
or its subsidiaries during one or more Performance Periods contained within the
Award Period (as defined below) meets certain goals established by the Committee
(“Performance Awards”). Subject to adjustment as provided in Section 4(c), the
following limits will apply to Awards of the specified type granted to any one
Participant in any single fiscal year:

 

(x) Appreciation Awards -- Options and Stock Appreciation Rights: 1,500,000
Shares;

 

(y) Full Value Awards -- Restricted Stock Award, Restricted Stock Unit Award,
Performance Shares, and Dividend Equivalents: 1,000,000 Shares; and

 

(z) Cash Awards – Performance Units: $5,000,000.

 

In applying the foregoing limits, (a) all Awards of the specified type granted
to the same Participant in the same fiscal year will be aggregated and made
subject to the applicable limit; (b) the limits applicable to Options and Stock
Appreciation Rights refer to the number of Shares subject to those Awards; (c)
the Share limit under clause (y) refers to the maximum number of Shares that may
be delivered under an Award or Awards of the type specified in clause (y)
assuming a maximum payout; (d) the dollar limit under clause (z) refers to the
maximum dollar amount payable under an Award or Awards of the type specified in
clause (z) assuming a maximum payout, and (e) the respective limits for Awards
of the type specified in clause (y) and clause (z) are only applicable to Awards
that are intended to comply with the performance-based exception under Code
Section 162(m). The limit specified for Cash Awards is in addition to, and not
in replacement of or counted into, the dollar value limit on awards made to any
participant in a 12-month period under the Company’s Annual Incentive
Compensation Plan, as may be amended from time to time. Performance Awards shall
be subject to the following terms and conditions and such other terms and
conditions as the Committee may prescribe:

 



 9 

 

(a)     Award Period and Performance Goals.  The Committee shall determine and
include in a Performance Award grant the period of time for which a Performance
Award is made (“Award Period”). The Committee also shall establish performance
objectives (“Performance Goals”) to be met during any one or more Performance
Periods contained within the Award Period as a condition to payment of the
Performance Award. The Performance Goals shall be based on attainment of one or
any combination of the following performance criteria, as determined under
generally accepted accounting principles (“GAAP”) (where applicable for matters
subject to GAAP) or as otherwise adjusted and reported by the Company as
non-GAAP measures: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income (before or
after allocation of corporate overhead and bonus); earnings per share; net
income (before or after taxes); return on equity; total shareholder return;
return on assets or net assets; appreciation in and/or maintenance of the price
of the Shares or any other publicly-traded securities of the Company; market
share; gross profits; earnings (including earnings or losses before taxes,
before interest and taxes, or before interest, taxes, depreciation and
amortization); economic value-added models or equivalent metrics; comparisons
with various stock market indices; reductions in costs; cash flow or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels,
including cash, and accounts receivable; operating margin; gross margin;
year-end cash; cash margin; debt reduction; shareholders equity; operating
efficiencies; and client growth.

 

The Performance Goals designated by the Committee may be based solely by
reference to the Company’s performance or the performance of an Affiliate,
division, business segment or business unit of the Company, or based upon the
relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies. The Committee may
provide, in connection with the setting of the Performance Goals applicable to
Awards intended to constitute “performance-based compensation” under Section
162(m) of the Code, that any evaluation of performance may include or exclude
charges or adjustments related to an event or occurrence that the Committee
determines should appropriately be included or excluded because it involves (i)
restructurings, discontinued operations, or items that are unusual in nature or
infrequently occurring, (ii) the cumulative effects of tax or accounting changes
in accordance with GAAP, or (iii) foreign exchange gains and losses. Such
Performance Goals shall otherwise comply with the requirements of Section 162(m)
of the Code and the regulations thereunder.

 

For a Performance Award or any other Award not intended to constitute
“performance-based compensation” under Section 162(m) of the Code, Performance
Goals may include any other financial or other measurement established by the
Committee.

 

(b)     Payment of Performance Awards.  The Committee shall establish the method
of calculating the amount of payment to be made under a Performance Award if the
Performance Goals are met, including the fixing of a maximum payment. After the
completion of each Performance Period within an Award Period, the performance of
the Company or its subsidiary shall be measured against the Performance Goals,
and the Committee shall determine, in accordance with the terms of such
Performance Award, whether all, none or any portion of a Performance Award shall
be paid. The Committee, in its discretion, may elect to make payment in Shares,
cash or a combination of Shares and cash. Any cash payment with respect to an
Award denominated in Shares shall be based on the Fair Market Value of Shares
on, or as soon as practicable prior to, the date of payment. The Committee may
establish rules and procedures to permit a Participant to defer recognition of
income upon the attainment of a Performance Award.

 

(c)     Revision of Performance Goals.  As to any Performance Award not intended
to constitute performance-based compensation” under Section 162(m) of the Code,
at any time prior to the end of an applicable Performance Period, the Committee
may revise the Performance Goals and the computation of payment if unforeseen
events occur which have a substantial effect on the performance of the Company
or its subsidiary and which, in the judgment of the Committee, make the
application of the Performance Goals unfair unless a revision is made. For any
Performance Award intended to constitute “performance-based compensation” under
Section 162(m) of the Code, such revisions must be set forth in the Award
Agreement within the time period required by Section 162(m).

 

(d)     Requirement of Employment.  A Participant who is granted a Performance
Award must remain an Employee of the Company or its subsidiaries until the
completion of the Award Period in order to be entitled to payment under the
Performance Award; provided that the Committee may, in its discretion, provide
for a full or partial payment where such an exception is deemed equitable or
where multiple Performance Periods are contained within an Award Period.

 



 10 

 

(e)     Dividends.  The Committee may, in its discretion, at the time of the
granting of a Performance Award, provide that any dividends declared on the
Shares during the Award Period, and which would have been paid with respect to
Performance Shares had they been owned by a Participant, be (i) paid to the
Participant to the extent that the Performance Shares are earned,
(ii) accumulated for the benefit of the Participant and used to increase the
number of Performance Shares of the Participant or (iii) not paid or
accumulated. In no event will dividends or Dividend Equivalents be paid on
unearned Performance Awards.

 

SECTION 10.           Other Share-Based Awards

 

(a) Other Awards of Shares, and other Awards that are valued in whole or in part
by reference to, or are otherwise based on, Shares, may be granted hereunder to
Participants (“Other Share-Based-Awards”), including without limitation Awards
entitling recipients to receive Shares to be delivered in the future. Such Other
Share-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Share-Based
Awards may be paid in Shares or cash, as the Board or the Committee shall
determine.

 

(b) Terms and Conditions. Subject to the provisions of the Plan, the Board or
the Committee shall determine the terms and conditions of each Other Share-Based
Award, including any conditions for vesting and repurchase (or forfeiture) and
purchase price applicable thereto (applying principles like those set forth in
Section 8(g) above and with the same carveouts).

 

SECTION 11.           Change in Control Provisions

 

(a)    Unless provided otherwise in the terms of a particular Award, and
notwithstanding any other provision of the Plan to the contrary, in the event a
Participant’s employment or service is involuntarily terminated without cause
(as determined by the Committee or Board in its sole discretion) during the
24-month period following a Change in Control:

 

(i) any Options and Stock Appreciation Rights outstanding, which are not then
exercisable and vested, shall become immediately fully vested and exercisable;

 

(ii) the restrictions and deferral limitations applicable to any Restricted
Stock Award or Restricted Stock Unit Award shall lapse, and such Restricted
Stock and Restricted Stock Units shall immediately become free of all
restrictions and limitations and become fully vested and transferable to the
full extent of the original grant;

 

(iii) all Performance Awards shall be considered to be earned and payable in
full, based on the applicable performance criteria or, if not determinable, at
the target level and any deferral or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed;

 

(iv) the restrictions and deferral limitations and other conditions applicable
to any Other Share-Based Awards or any other Awards shall immediately lapse, and
any such other Awards shall become free of all restrictions, limitations or
conditions and become fully vested and transferable to the full extent of the
original grant.

 

(b) Unless provided otherwise in the terms of a particular Award, to the extent
the successor company does not assume or substitute an Award, then immediately
prior to the Change in Control:

(i) those Options and Stock Appreciation Rights outstanding as of the date of
the Change in Control that are not assumed or substituted for (or continued)
shall immediately vest and become fully exercisable,



 11 

 

(ii) restrictions, limitations and other conditions applicable to Restricted
Stock and Restricted Stock Units that are not assumed or substituted for (or
continued) shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested,

(iii) the restrictions, other limitations and other conditions applicable to any
Other Share-Based Awards or any other Awards that are not assumed or substituted
for (or continued) shall lapse, and such Other Share-Based Awards or such other
Awards shall become free of all restrictions, limitations and conditions and
become fully vested and transferable to the full extent of the original grant,
and

(iv) any performance based Award shall be deemed fully earned at the target
amount as of the date on which the Change of Control occurs.

 

(c) Change in Control Cash Out.  Notwithstanding any other provision of the
Plan, in the event of a Change in Control the Committee or Board may, in its
discretion, provide that each Option or Stock Appreciation Right shall, upon the
occurrence of a Change in Control, be cancelled in exchange for a cash payment
to be made within 60 days of the Change in Control in an amount equal to the
amount by which the Change in Control Price per Share exceeds the purchase price
per Share under the Option or Stock Appreciation Right multiplied by the number
of Shares granted under the Option or Stock Appreciation Right. Any Option or
Stock Appreciation Rights whose purchase price per Share exceeds the Change in
Control Price per Share may be cancelled without payment of consideration.

 

(d) Compliance with Section 409A of the Code.  In the case of an Award providing
for the payment of deferred compensation subject to Section 409A of the Code,
any payment of such deferred compensation by reason of a Change in Control shall
be made only if the Change in Control is one described in subsection
(a)(2)(A)(v) of Section 409A and the guidance thereunder and shall be paid
consistent with the requirements of Section 409A. If any deferred compensation
that would otherwise be payable by reason of a Change in Control cannot be paid
by reason of the immediately preceding sentence, it shall be paid as soon as
practicable thereafter consistent with the requirements of Section 409A, as
determined by the Committee.

 

SECTION 12.           Amendments and Termination

 

(a) The Board may amend, suspend or terminate the Plan or any portion thereof at
any time provided that (i) to the extent required by Code Section 162(m), no
Award granted to a Participant that is intended to comply with Section 162(m)
after the date of such amendment shall become exercisable, realizable or vested,
as applicable to such Award, unless and until the Company’s shareholders approve
such amendment in the manner required by Section 162(m); (ii) no amendment that
would require shareholder approval under the rules of NASDAQ may be made
effective unless and until the Company’s shareholders approve such amendment;
and (iii) if NASDAQ amends its corporate governance rules so that such rules no
longer require shareholder approval of material amendments to equity
compensation plans, then, from and after the effective date of such amendment to
the NASDAQ rules, no amendment to the Plan (A) materially increasing the number
of shares authorized under the Plan (other than pursuant to Section 4 or 11),
(B) expanding the types of Awards that may be granted under the Plan, or (C)
materially expanding the class of participants eligible to participate in the
Plan shall be effective unless and until the Company’s shareholders approve such
amendment. In addition, if at any time the approval of the Company’s
shareholders is required as to any other modification or amendment under Section
422 of the Code or any successor provision with respect to Incentive Stock
Options, the Board may not effect such modification or amendment without such
approval. Unless otherwise specified in the amendment, any amendment to the Plan
adopted in accordance with this Section 12 shall apply to, and be binding on the
holders of, all Awards outstanding under the Plan at the time the amendment is
adopted, provided the Board determines that such amendment, taking into account
any related action, does not materially and adversely affect the rights of
Participants under the Plan. Notwithstanding the foregoing, without consent of
affected Participants, Awards may be amended, revised or revoked when necessary
to avoid penalties under Section 409A of the Code.

 



 12 

 

(b) Unless such action is approved by the Company’s shareholders, the Company
may not, with respect to any outstanding Option or Stock Appreciation Right
granted under the Plan (except as provided for under Section 4(c) or Section
11): (i) amend any Option or Stock Appreciation Right to provide an exercise
price or measurement price per share that is lower than the then-current
exercise price or measurement price per share of such outstanding Option or
Stock Appreciation Right, (ii) cancel any Option or Stock Appreciation Right and
grant in substitution therefor new Awards under the Plan covering the same or a
different number of Shares and having an exercise price or measurement price per
share lower than the then-current exercise price or measurement price per share
of the cancelled option or stock appreciation right, (iii) cancel for cash any
Options or Stock Appreciation Rights that have exercise prices or measurement
prices per share above the then-current Fair Market Value, other than under
Section 11, or (iv) take any other action that constitutes a “repricing” within
the meaning of the rules of the NASDAQ Stock Market (“NASDAQ”).

 

SECTION 13.           Transferability

 

Each Incentive Stock Option granted under the Plan shall not be transferable
other than by will or the laws of descent and distribution; each other Award
granted under the Plan will not be transferable or assignable by the recipient,
and may not be made subject to execution, attachment or similar procedures,
other than by will or the laws of descent and distribution or as determined by
the Committee in accordance with the Exchange Act or any other applicable law or
regulation. Notwithstanding the foregoing, the Committee, in its discretion, may
adopt rules permitting the transfer, solely as gifts during the grantee’s
lifetime, of Options (other than Incentive Stock Options) to members of a
Participant’s immediate family or to trusts, family partnerships or similar
entities for the benefit of such immediate family members. For this purpose,
immediate family member means the Participant’s spouse, parent, child,
stepchild, grandchild and the spouses of such family members. The terms of an
Option shall be final, binding and conclusive upon the beneficiaries, executors,
administrators, heirs and successors of the grantee.

 

SECTION 14.           General Provisions

 

(a)     Nothing in the Plan shall be construed to limit the right of the Company
to establish other plans or to pay compensation to its employees, in cash or
property, in a manner which is not expressly authorized under the Plan.

 

(b)     Nothing in the Plan shall be construed (i) to limit, impair or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets, or (ii) except as provided in Section 12, to limit the right
or power of the Company or its subsidiaries to take any action which such entity
deems to be necessary or appropriate.

 

(c)     The Participant must satisfy all applicable federal, state, and local or
other income and employment tax withholding obligations before the Company will
deliver stock certificates or otherwise recognize ownership of Shares under an
Award. The Company may decide to satisfy the withholding obligations through
additional withholding on salary or wages. If the Company elects not to or
cannot withhold from other compensation, the Participant must pay the Company
the full amount, if any, required for withholding or have a broker tender to the
Company cash equal to the withholding obligations. Payment of withholding
obligations is due before the Company will issue any shares on exercise, vesting
or release from forfeiture of an Award or, if the Company so requires, at the
same time as payment of the exercise or purchase price, unless the Company
determines otherwise. If provided for in an Award or approved by the Board or
the Committee in its sole discretion, a Participant may satisfy such tax
obligations in whole or in part by delivery (either by actual delivery or
attestation) of Shares, including Shares retained from the Award creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board or the Committee, that the total tax withholding
where stock is being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income) or, if permitted by the
Company, such other rate as will not cause adverse accounting consequences and
is permitted under applicable IRS withholding rules. Shares used to satisfy tax
withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements

 

(d)     Any proceeds received by the Company under the Plan shall be added to
the general funds of the Company and shall be used for such corporate purposes
as the Board or the Committee shall direct.

 

(e)     Nothing in the Plan or any Award granted under the Plan shall be deemed
to constitute an employment or service contract or confer or be deemed to confer
on any Employee or Participant any right to continue in the employ or service
of, or to continue any other relationship with, the Company or any Affiliate or
limit in any way the right of the Company or any Affiliate to terminate an
Employee’s employment or Participant’s service at any time, with or without
cause.

 



 13 

 

(f)      All certificates for Shares delivered under the Plan pursuant to any
Award shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

(g)     No Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would comply with all applicable requirements of the U.S. federal
securities laws and any other laws to which such offer, if made, would be
subject.

 

(h)     Any Award shall contain a provision that it may not be exercised at a
time when the exercise thereof or the issuance of shares thereunder would
constitute a violation of any federal or state law or listing requirements of
the NASDAQ National Market for such shares or a violation of any foreign
jurisdiction where Awards are or will be granted under the Plan.

 

(i)       The Board may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable securities, tax or other laws of
various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement.

 

(j)      The provisions of the Plan shall be construed, regulated and
administered according to the laws of the State of Delaware without giving
effect to principles of conflicts of law, except to the extent superseded by any
controlling federal statute.

 

(k)     If any provision of the Plan is or becomes or is deemed invalid, illegal
or unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

 

(l)       If approved by the Committee in its sole discretion, an Employee’s
absence or leave because of military or governmental service, disability or
other reason shall not be considered an interruption of employment for any
purpose under the Plan.

 

(m)   Anything to the contrary in the Plan notwithstanding, the Committee may
(i) offset any Award by amounts reasonably believed to be owed to the Company by
the Participant and (ii) disallow an Award to be exercised or otherwise payable
during a time when the Company is investigating reasonably reliable allegations
of gross misconduct by the Participant.

 

(n)     Awards under the Plan are intended either to be exempt from the rules of
Section 409A of the Code or to satisfy those rules and shall be construed
accordingly. However, the Company shall not be liable to any Participant or
other holder of an Award with respect to any Award-related adverse tax
consequences arising under Section 409A or other provision of the Code.

 

SECTION 15.           Term of Plan

 

The Plan shall terminate on the tenth anniversary of the Effective Date, unless
sooner terminated by the Board pursuant to Section 12.

 

 14 

 



SECTION 16.           Compliance with Section 16 of the Exchange Act

 

With respect to Participants subject to Section 16 of the Exchange Act
(“Section 16 Participants”), transactions under the Plan are intended to comply
with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act. To the extent that compliance with any Plan provision applicable
solely to such Section 16 Participants that is included solely for purposes of
complying with Rule 16b-3 is not required in order to bring a transaction by
such Section 16 Participant in compliance with Rule 16b-3, it shall be deemed
null and void as to such transaction, to the extent permitted by law and deemed
advisable by the Committee. To the extent any provision in the Plan or action by
the Committee involving such Section 16 Participants is deemed not to comply
with an applicable condition of Rule 16b-3, it shall be deemed null and void as
to such Section 16 Participants, to the extent permitted by law and deemed
advisable by the Committee.

 

SECTION 17.            Limitations on Liability

 

Notwithstanding any other provisions of the Plan, no individual acting as a
director, officer, employee or agent of the Company will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan, nor
will such individual be personally liable with respect to the Plan because of
any contract or other instrument he or she executes in his or her capacity as a
director, officer, employee or agent of the Company. The Company will indemnify
and hold harmless each director, officer, employee or agent of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan has been or will be delegated, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Board’s or the Committee’s approval) arising out of any act or omission
to act concerning the Plan unless arising out of such person’s own fraud or bad
faith.

 

SECTION 18.            Clawback

 

Notwithstanding anything to the contrary, an Award agreement may provide that
the Committee may cancel such Award if the participant has engaged in or engages
in activity that is in conflict with or adverse to the interest of the Company
while employed by or providing services to the Company or any subsidiary,
including fraud or conduct contributing to any financial restatements or
irregularities. The Committee may also provide in an Award agreement that, in
such event, the participant will forfeit any compensation, gain or other value
realized thereafter on the vesting, exercise or settlement of such Award, the
sale or other transfer of such Award, or the sale of shares of Common Stock
acquired in respect of such Award, and must promptly repay such amounts to the
Company. The Committee may also provide in an Award agreement that if the
participant receives any amount in excess of what the participant should have
received under the terms of the Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), then the participant shall be required to promptly
repay any such excess amount to the Company. Furthermore, to the extent required
by applicable law (including, without limitation, Section 304 of the
Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act) and/or the rules and regulations of Nasdaq or any other
securities exchange or inter-dealer quotation service on which the Common Stock
is listed or quoted, or if so required pursuant to a written policy adopted by
the Company, Awards shall be subject (including on a retroactive basis) to
clawback, forfeiture or similar requirements.

  

15



 

 